Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As to claim 1, claim limitation “an acceptance unit”, “a setting unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with “that” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: in the specification, p. [0058] discloses the controller 32 in fig. 3, which is a setting change unit, which changes the setting of the host apparatus by using the setting change 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2019/0026067) in view of Fueki et al. (US P. No. 2014/0118517).
As to claim 1, Baek teaches an information processing apparatus (i.e., external device) comprising: 
an acceptance unit that accepts an input data for changing the setting from the user of the information processing apparatus, a setting change unit that changes a setting by using the setting change information accepted by the acceptance unit (p. [0253] disclose the user input from the information processing apparatus such as the external device for exchanging the data with other devices. It is noted that there would inherently have the acceptance unit for accepts the user’s input in the operation unit of the external device and a setting change unit for changing a setting before sending to the other device); 
a transmission unit that transmits data accepted by the acceptance unit to other apparatuses through BLE communication which is a communication method in which it is not necessary to specify a communication partner in advance (fig. 10 and p. [0141] discloses the devices 1000, 1010, 1020, exchange data each other or transmitting the data from the electronic device to the external device via BLE communication method 1001 and 1003 in which it is not necessary to specify a communication partner in advance).
Baek teaches the input data from the user that for changing the setting of the other device. However, Baek does not teach the input for setting change information of the information processing apparatus and transmitted that information to the other device. Fueki teaches the above limitations such as a process of changing device setting information of the host apparatus (10 in fig. 2) and the changed setting information is transmitted to the other 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the changed setting input data from the teaching of Baek would be the setting of the information processing apparatus. The suggestion for modifying the setting data of Baek can be reasoned by one of ordinary skill in the art as set forth above by Fueki because the modified communication system would increase the functionalities for changing the setting of any type of devices even for host device or external devices.
As to claim 2, Baek teaches the transmission unit transmits the setting change information to the other apparatuses by using an advertising function in the BLE communication (fig. 10 and p. [0141] discloses the devices 1000, 1010, 1020, exchange data each other or transmitting the data from the electronic device to the external device via BLE communication method 1001 and 1003 would include advertising function).
As to claim 3, Baek teaches in a case where the setting change information includes a plurality of setting change items, the transmission unit sequentially transmits the setting change information to the other apparatuses for each setting change item (fig. 10 and p. [0141] discloses the devices 1000, 1010, 1020, exchange data each other or transmitting the data from the electronic device to the external device via BLE communication method 1001 and 1003 would inherently transmit sequential).
As to claim 4, Baek teaches a reception unit that receives information items transmitted from the other apparatuses through the BLE communication, wherein the transmission unit transmits the setting change information of the next setting change item to the other apparatuses after the reception unit receives setting change completion notifications from the other 
As to claim 5, Baek teaches the transmission unit transmits the setting change information of the next setting change item to the other apparatuses in a case where a predetermined time elapses (p. [0102]).
As to claim 6, Baek teaches the transmission unit transmits the setting change information to the other apparatuses after the setting change of the information processing apparatus using the setting change unit is completed (p. [0136]).
As to claim 7, Fueki teaches the transmission unit transmits a setting change completion notification after the setting change information is transmitted to the other apparatuses (p. [0053]).
As to claim 8, Baek teaches the transmission unit transmits the setting change information to the other apparatuses irrespective of whether or not the setting change of the information processing apparatus using the setting change unit is completed (p. [0136]).
As to claim 9, Fueki teaches in a case where the setting change using the setting change information accepted by the acceptance unit is a setting change that requires rebooting in order to enable a changed setting content, the transmission unit transmits information indicating that the rebooting is to be performed to the other apparatuses before the information processing apparatus reboots (p. [0053] discloses the device reboots by changing the setting to new setting).
As to claim 10, Baek teaches the transmission unit transmits the information indicating that the rebooting is to be performed to the other apparatuses after all setting changes in the information processing apparatus are ended (p. [0053] discloses the device reboots by changing the setting to new setting).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2018 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Naruse (US P. No. 2015/0278564) discloses the user changes network setting on operation panel of MFP and transmits this change to the other device.
	Naruse (US P. No. 2016/0241728) discloses the plurality of MFPs communicates each other via BLE.
	
	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 04,  2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672